—Judgment, Supreme Court, Bronx County (George Covington, J.), rendered on or about July 11, 1996, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 12V2 to 25 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to concurrent terms of 10 to 20 years, and otherwise affirmed.
We find the sentence imposed to be excessive to the extent indicated. Concur — Rosenberger, J. P., Nardelli, Wallach and Rubin, JJ.